DETAILED ACTION
	This is in response to application 16/957254, filed on June 23rd 2020, in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  the initialism IoT is unclear in that it could mean “Input/Output” or “Internet of Things”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


recording medium which includes non-patentably subject matter (i.e. signals) under the broadest reasonable interpretation. This rejection can be overcome by amending the claim to recite a “non-transitory” computer readable medium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sato et al. US 2018/0084397 A1.


 	Receiving external information (An electronic control apparatus linked to one or more external devices with one or more built in functions through a wireless communication function. See paragraph 32, 45)  
 	Selecting, based on the received external information, an IoT device among a first IoT device which transmits a data during normal time and a second IoT device different from the first IoT device (A controller which controls the operation of each component of the apparatus and determines if a selected external device is in the vicinity of the control apparatus, if so, the device is selected, if not, the user is able to switch to a second external device different from the first. The data form the selected device is then transmitted. See paragraphs 33, 34, 52, and Fig 2); and
	Instructing the selected IoT device to transmit data (See paragraphs 40-41, 51-43 and Fig. 2).

Regarding claim 9, SATO discloses a recording medium, recording a program that causes a computer to execute (See paragraphs 46, 47, 139, and Fig. 3):  
Processing of receiving external information (See paragraph 139)  
Processing of selecting, based on the received external information, an IoT device among a first IoT device that transmits data during normal time and a second IoT device different from the first IoT device (See paragraphs 33, 34, 52, 139-140 and Fig. 2, 3)  



Regarding claim 10, SATO discloses an IoT network infrastructure system that controls an IoT device, comprising (Fig. 2, 3):  
an external information receiver receiving external information (In one case, SATO describes an electronic device which communicates with other external devices and in another case, SATO describes how an electronic device can receive a user’s input. See paragraphs 32, 39-42, and 50);
A Selection logic calculator selecting, based on the received external information, an IoT device from a first IoT device that transmits data during normal time and a second IoT device different from the first IoT device (An operation unit which reads to the user’s input to determine the built-in function and outputs the results to the controller to connect to the required device. See paragraph 33, 36. Selection logic based off external information like user input and usage history. See paragraph 52, 54, 77); and  
a device controller instructing the selected IoT device to transmit data (See paragraphs 51-53, 57, and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Li US 2016/0316363 A1.

Regarding claim 2, SATO discloses that the selection of the IoT device is based on information being included in the external information and indicating a place in an emergent state (Where the external information could be the function chosen. See paragraph 36, 49-52 and Fig. 2. The controller discussed by SATO indicates if the place of the IoT device. See paragraph 52, 79, 91).
SATO does not explicitly disclose what could be considered an emergent state. However, LI does explicitly disclose a method for locating, controlling, and monitoring a selected IoT device (similar to SATO) in a place in an emergent state (As cases such as a lost phone, a child or pet in a parked car during extreme weather conditions, illegal entry of a home, and a car accident could be considered an emergency. See paragraphs 6, 12, 15, 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SATO with the added focus on using such control methods in an emergency situation as detailed by LI. SATO discloses an example of his system with the switching and locating of cameras/video feeds to produce better data/visuals (See paragraph 71-95 and Fig. 7G) and utilizing cameras as a way to monitor emergencies, as stated by Li (see paragraph 188). 

Regarding claims 8 and 11, SATO discloses that the IoT device control method is further comprising: selecting an IoT device being present in a place, based on information being included in the external information and indicating a place(Where the external information could be the function chosen. See paragraph 36, 49-52 and Fig. 2. The controller discussed by SATO allows the user to select an IoT in a certain vicinity, or, in other words, place. See paragraph 52). 
SATO does not explicitly disclose what could be considered an emergent state. However, LI does explicitly disclose a method for locating, controlling, and monitoring a selected IoT device (similar to SATO) in a place in an emergent state (As cases such as a lost phone, a child or pet in a parked car during extreme weather conditions, illegal entry of a home, and a car accident could be considered an emergency. See paragraphs 6, 12, 15, 18)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SATO with the added focus on using such control methods in an emergency situation as detailed by LI. SATO discloses an example of his system with the switching and locating of cameras/video feeds to produce better data/visuals (See paragraph 71-95 and Fig. 7G) and utilizing cameras as a way to monitor emergencies, as stated by Li (see paragraph 188).

Claims 3-7 and 12- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Li in further view of Fan et al. US 2011/0130117 A1.

Regarding claim 3, SATO nor LI explicitly disclose that the selection of the IoT device is further based on contract information indicating whether each IoT device is usable.  However, FAN teaches of the issues of invoking services associated with their home wireless network when the subscriber travels to a foreign country which has no roaming agreements, meaning a user, depending on their provider (i.e. contract information), would not be able to access or use any IoT devices connected to their home network. These devices would, therefore, not be usable. (See paragraph 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato and Li to understand how different contract information, or, in this case, network providers, can limit the selection of IoT devices as taught by Fan.  It is well-known in the art to use agreements/contracts to control access to network and/or devices.  This is merely the combination of a well-known technique in order to yield predictable results.

Regarding claim 4, SATO discloses that the selection of the IoT device is further based on use status of each of the IoT devices (The controller further determines whether there  are multiple IoT device that are of equal or similar uses and allows the user to choose between them. See paragraph 52, 55 and Fig. 2). 
 
Regarding claim 5, SATO discloses that IoT device control method is further comprising: checking whether desired data can be acquired from the selected IoT device (Paragraphs 52, 55 and Fig. 2). 

Regarding claim 6, SATO discloses that the IoT device control methods is further comprising, controlling the selected IoT device in order to check whether the desired data can be acquired (See paragraphs 50-53, and Fig 8B). 

Regarding claims 7 and 17, SATO discloses that the IoT device control method is further comprising, selecting another IoT device when checking that acquisition of the desired data is not possible. (If the data is not to the user’s liking or is not usable, this control method allows for switching devices. See paragraphs 52, 65, 69, and Fig 2).

Regarding claims 12-16, they recite the same limitation as claim 8; thus they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cook US 2018/0183874 A1 discloses a network of IoT devices including using status information and sending instructions to devices (abstract, paragraph 40).
Nagesh et al. US 2017/0310549 A1 discloses managing a dynamic IoT network including (abstract) and implementing different data acquisition policies during emergencies (paragraph 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.N.